DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 12/8/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 3/26/20 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 12/8/21 has been entered.  Claims 1-15 are pending.  Claims 8-12 are withdrawn from present consideration.  Pending claims 1-7 and 13-15 are rejected for the reasons set forth below. 
Claim Rejections - 35 USC §112
3. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claim 15 is rejected under 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Appropriate correction, cancelation or clarification of this claim is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 1-7 and 13-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-7 and 13-15 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims, at their core, recite the abstract idea of: 
monitoring, … market-driven data; 
defining, … based on said monitoring, at least one of investor demand and trading patterns; 
automatically generating, … based on said defining, a list of predefined pairs of unrelated securities; 
determining, … , that each of the predefined pairs in the list comprises two securities that are tradeable … ; 
presenting, … , the list of predefined pairs of unrelated securities to a user; 
receiving, via an input … , a selection of a predefined pair of unrelated securities from the presented list;
receiving, … , the selection of the predefined pair of unrelated securities … ; 
creating, … , a pairs trade order based on said selection of the predefined pair by combining data defining a first leg associated with a first security and data defining a second leg associated with a second unrelated security; 

storing, … , said pairs trade order as a single data entry into a corresponding order book, from among the plurality of order books, associated with the selection, the pairs trade order having order parameters, a portion of the order parameters associated with the first leg, another portion of the order parameters associated with the second leg; 
automatically searching said plurality of order books, … , for both information corresponding to the first leg and information corresponding to the second leg, in other trade order data entries … to associate with the order parameters retrieved from said corresponding order book; and 
causing, … to execute, as a single electronic transaction involving both the first and second legs, said pairs trade order when the information corresponding to the first leg and the information corresponding to the second leg is located in the other trade order data entries and associated with order parameters of said first and second legs. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., securities trading -- executing trade orders of various predefined pairs of unrelated securities based on obtained securities leg data, monitored market-driven data, or defined investor demand and/or trading pattern data, and based on determining the predefined pairs includes two tradeable securities, including receiving a selection to execute a trade order that includes the pairs).  

The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2-4 simply further refine the abstract idea by requiring that each security in said predefined pair is associated with a different asset class, or that the said first leg and said second leg are each representative of one of underlying securities in said predefined pair, or that the predefined pair is represented by a unique identifier, which is simply organizing or defined various data, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 5 and 6 simply further refine the abstract idea by describing in more detail when the pairs are executed as an order depending on matching various data, which is simply data analysis and matching, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves 
Claims 13 and 14 simply further refine the abstract idea by further refining the operation of the “trading module” additional element in carrying out the recited abstract idea such that it associates various data for a time period or terminates a trade order after the time period based on the pairs order being unfilled, which is simply data analysis and comparison used to carryout out, or not, the pairs trade order, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claim 15 simply further refines the abstract idea by further refining the recited abstract idea such that execution of a pairs order is performed within a specific time period, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 

The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
:  a “computer system,” various “modules” to accomplish recited respective functionality (which may be hardware or software or a combination of both - Spec. ¶ 022), the “Internet”, an “order book” to store paired orders, at least one “database structure”, a “remote computing/computer device”, a “display device of a remote computing device”, and a “computer device” having a “processing component” and a “memory component” that has executable instructions, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a user computing device, a data or communication network (e.g., the Internet), or another computing device, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a computing device, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 014-022, and 031-036). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
7.  Applicant’s request to reopen prosecution of the application in response to the adverse PTAB decision of 10/14/21 has been fully considered.  There are no arguments made in the request for which the Office needs to respond in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696